internal_revenue_service number release date index number 468a ----------------------- --------------------------- ----------------------------------------------- -------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-111044-07 date date re revised schedule of ruling amounts and schedule of deductions ------------------------------------------------------------- legend taxpayer plant parent director location commission a commission b commission c agency method fund dear --------------- --------------------------------------------------------------------------------- -------------------------------------------------- --------------------------------------------------------- ------------------------------- --------------------------------- --------------------------------- ---------------------------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------ --------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------------- ---------------------- ------------------------------------------- this letter responds to your request dated date as supplemented by letters dated date and date for a revised schedule of ruling amounts pursuant to sec_1_468a-3t e of the temporary income_tax regulations and for a schedule of deduction amounts pursuant to sec_468a of the internal_revenue_code and sec_1_468a-8t taxpayer was previously granted schedules of ruling amounts plr-111044-07 most recently on date the request for a revised schedule of ruling amounts is elective within the meaning of sec_1_468a-3t f information was submitted pursuant to sec_1_468a-3t e taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts and its request for a schedule of deduction amounts as follows taxpayer a subsidiary of parent is included in a consolidated_return filed by parent taxpayer has a joint and undivided ownership_interest of ------percent in the plant taxpayer is also the operator of the plant the plant is situated at location plant’s amended operating license is scheduled to expire on ------------------ the estimated base cost for decommissioning plant is based on an independent study and the proposed method of decommissioning the plant is method taxpayer is subject_to the regulatory jurisdiction of commission a commission b and commission c in addition taxpayer has a contractual agreement to sell power to agency the operations of plant are allocated as follows commission a ---------- percent commission b --------percent commission c --------percent and agency ------ percent since the last amended schedule of ruling amounts both commission a and commission b have increased the period over which decommissioning costs for plant will be included in taxpayer’s cost of service and reduced the amount of decommissioning costs to be included in taxpayer’s cost of service each year commission a in its order dated --------------------------- determined that the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes to be dollar_figure--------------for each year beginning in ------- and continuing until commission a orders a change commission b in its order dated ---------------------- ------- determined that the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes to be dollar_figure--------------for each year beginning in ------- and continuing until commission b orders a change neither commission c nor agency has held any additional proceedings since the service issued its most recent revised schedule of ruling amounts on date but the taxpayer has requested an adjustment to the amounts allocable to commission c and agency in light of the statutory changes to sec_468a both commission a and commission b used the same assumptions in their ------ -orders based on the assumptions used by commission a and commission b it is estimated that assets in the fund will earn an after-tax rate of return of -------percent and the cost of decommissioning the plant will escalate at --percent per year for a real plr-111044-07 rate of return of -----percent the total cost of decommissioning plant including facilities for storing spent nuclear fuel is estimated to be dollar_figure------------------in ------- dollars the total estimated future cost of decommissioning plant is dollar_figure--------------------in ------- dollars under ratemaking assumptions used during the first proceeding before commission a commission b commission c and agency the plant would no longer be included in rate base in ------- in the prior schedule of ruling amounts issued under sec_468a of the code as in effect prior to ------- using the assumptions used by commission c and agency the estimated_useful_life of the plant is ---- years ------------ ------- and the estimated period for which the fund is to be in effect is ----years --------- ------- thus the percentage of the total estimated costs qualifying for deduction in the schedule of ruling amounts under prior_law was ------------percent sec_468a as amended by the energy tax incentives act of the act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate prior to the changes made by the act deductible contributions were limited to the amount necessary for an electing taxpayer to fund the plant’s post-1983 nuclear decommissioning costs determined as if decommissioning costs accrued ratably over the estimated_useful_life of the plant provided that the taxpayer elected to establish a fund in prior_law also did not allow a taxpayer electing to establish a fund later than to contribute to that fund any amount in excess of that amount necessary to plr-111044-07 fund the ratable portion of the plant’s nuclear decommissioning costs beginning in the year the fund is established sec_468a now allows a taxpayer to contribute to a nuclear decommissioning fund the entire cost of decommissioning the plant including both the pre-1984 amount that was denied under the law prior to the act as well as any amount attributable to any year after in which a taxpayer had not established a fund under sec_468a sec_468a provides that the deduction for the contribution of the previously-excluded amount is allowed ratably over the remaining useful_life of the nuclear plant sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within ½ months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-1t a provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1t b of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2t b provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year the limitation on the amount of cash payments for purposes of sec_1 468a- 2t b does not apply to any special transfer permitted under sec_1_468a-8t sec_1_468a-3t a provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3t a provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3t a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no plr-111044-07 such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3t a provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the temporary regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3t a further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3t b provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3t c the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3t c provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3t c i a if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3t c i b provides that if the nuclear plant is not described in sec_1_468a-3t c i a the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3t c i c any reasonable method may be used plr-111044-07 in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3t c i a sec_1_468a-3t d provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3t d provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3t e enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3t f provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3t e the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-8t a provides that under the provisions of sec_468a as described above a taxpayer may make a special transfer of cash or property to the nuclear decommissioning fund this special transfer is not subject_to the sec_468a limitation the amount of the special transfer is the present_value of the pre-2005 nonqualifying percentage of the estimated future costs of decommissioning the nuclear plant that was disallowed under sec_468a prior to the act sec_1_468a-8t a defines the pre-2005 nonqualifying percentage as equal to percent reduced by the sum of the qualifying percentage used in determining the taxpayer’s last schedule of ruling amounts for the fund under sec_468a as it existed prior to the act and the percentage transferred in any previous special transfer sec_1_468a-8t a provides that the taxpayer is not required to transfer the entire amount eligible for the special transfer in one year but must take any prior special transfers into account in calculating the pre-2005 qualifying percentage further pursuant to sec_1_468a-8t c a taxpayer making a special transfer in more than one year must request a new schedule of deduction amounts in connection with each transfer sec_1_468a-8t b provides that the deduction for the special transfer is allowed ratably over the remaining useful_life of the nuclear plant under sec_1 468a- 8t b iii the deduction for property contributed in a special transfer is limited to the plr-111044-07 lesser_of the fair_market_value of the property or the taxpayer’s basis in the property under sec_1_468a-8t b the taxpayer recognizes no gain_or_loss on the special transfer of property the taxpayer’s basis in the fund is not increased by reason of the special transfer of property and the fund’s basis in the property transferred in the special transfer is the same as the transferee’s basis in that property immediately prior to the special transfer sec_1_468a-8t c provides that taxpayer may not make a special transfer to a qualified nuclear decommissioning fund unless the taxpayer requests from the irs a schedule of deduction amounts in connection with such transfer a request for a schedule of deduction amounts may be made in connection with a request for a schedule of ruling amounts but in such case the calculations for both the schedule of ruling amounts and the schedule of deduction amounts must be separately_stated as stated above prior to the changes made by the act deductible contributions were limited to the lesser_of the amount necessary to fund the plant’s post-1983 nuclear decommissioning costs or the amount necessary to fund the plant’s decommissioning costs for that portion of the plant’s estimated_useful_life for which a fund had been established under that prior_law taxpayer was allowed to contribute --- ------------percent of the amounts necessary to fully decommission its share of the plant sec_468a allows a taxpayer to contribute to the nuclear decommissioning fund the pre-1984 amount that was denied under the law prior to the act thus taxpayer is able to contribute the additional ------------percent of the amounts necessary to decommission its ownership share of plant taxpayer proposes to make special transfers and request sec_5 schedules of deductions with respect to those transfers taxpayer’s share of the total future decommissioning costs is dollar_figure-------------------- ------ dollars and ------------percent of that amount is dollar_figure------------------ ------- dollars the present_value of that amount is dollar_figure---------------- as of ---------------------- special transfer a will be made in ------- in the amount of dollar_figure--------------- special transfer b will be made in --- ------- in the amount of dollar_figure--------------- special transfer c will be made in ------- in the amount of dollar_figure--------------- special transfer d will be made in ------- in the amount of dollar_figure------- ----------------- and special transfer e will be made in ------- in the amount of dollar_figure--------------- we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in ' 468a and the regulations thereunder based solely upon these representations of the facts we conclude that the taxpayer may make a special transfer of dollar_figure----------------in ------- and may deduct the amount contributed in the ------- tax_year as set forth below schedule of deduction amounts - special transfer a year ----------- deduction amount ----------------------- plr-111044-07 in addition based solely upon the representations of the facts described above we conclude that the taxpayer may make a special transfer of dollar_figure----------------in ------- and may deduct the amount contributed in the ------- tax_year as set forth below schedule of deduction amounts - special transfer b year ----------- --- deduction amount ----------------------- --- in addition based solely upon the representations of the facts described above we conclude that the taxpayer may make a special transfer of dollar_figure----------------in ------- and may deduct that amount in the ------- tax_year as set forth below schedule of deduction amounts - special transfer c year ----------- deduction amount ----------------------- in addition based solely upon the representations of the facts described above we conclude that the taxpayer may make a special transfer of dollar_figure----------------in ------- and may deduct the amount contributed in the ------- tax_year as set forth below schedule of deduction amounts - special transfer d year ----------- deduction amount ----------------------- in addition based solely upon the representations of the facts described above we conclude that the taxpayer may make a special transfer of dollar_figure--------------in ------- and may deduct that amount in the ------- tax_year as set forth below schedule of deduction amounts - special transfer e year deduction amount plr-111044-07 ----------- --------------------- each of the special transfer amounts stated above is the maximum permitted to be transferred to the fund under sec_468a for that special transfer if taxpayer transfers a lesser amount to the fund for any of the special transfers described above the taxpayer may deduct the lesser amount ratably over the years described above for that special transfer further in the event that the taxpayer transfers a lesser amount for any of the special transfers in order to make an additional special transfer in a later year including a special transfer of the difference between the special transfer amount stated above and the lesser amount actually transferred taxpayer must request a new schedule of deduction amounts and that in that request must take all special transfers made into account and recalculate the pre-2005 qualifying percentage in such request for example if taxpayer chooses to transfer only dollar_figure--------------to the fund in ------- taxpayer may deduct that dollar_figure--------------in the ------- tax_year if taxpayer then wanted to transfer the additional dollar_figure----------------approved above for transfer in ------- in --------in addition to the special transfer approved above for ------- taxpayer would need to request a new schedule of deduction amounts in order to do so we note that if taxpayer elects to make a special transfer of property for all or a portion of this special transfer the amount of the transfer is the lesser_of the fair_market_value of the property transferred or the basis of the property in the hands of the taxpayer immediately prior to the transfer in either event the deduction of the taxpayer with respect to the property is limited to the taxpayer’s basis in the property furthermore regarding taxpayer’s request for a revised schedule of ruling amounts we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1t b of the regulations taxpayer as owner of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3t d of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3t a and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission a and commission b and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund plr-111044-07 pursuant to sec_1_468a-3t a taxpayer has demonstrated that by following the assumptions approved by the commissions the proposed schedule of ruling amounts is consistent with the principles of sec_468a and the regulations thereunder and that such schedule is based on reasonable assumptions the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2t b of the regulations based solely on the determinations above we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts year commission a commission b commission c agency total -------------- -------------- ------------ -------------- -------------- ------------- ------------------- -- ------------------- -- ------------------- -- ------------------- -- --------------- --- -------------- --------- ------------------ ------------------ --------------- - -------------- ------- approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3t f occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-111044-07 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your designated representatives we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7t a a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
